Citation Nr: 1446933	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-39 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1  Whether new and material evidence was received to reopen service connection for a cervical spine disability. 

2.  Entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence was received to reopen service connection for migraine headaches (claimed with memory loss).

4.  Entitlement to service connection for migraine headaches (claimed with memory loss).

5.  Whether new and material evidence was received to reopen service connection for brain disease due to trauma.

6.  Entitlement to service connection for brain disease due to trauma.



REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

At his hearing, the Veteran raised the issue of entitlement to service connection for an acquired psychiatric disorder, which is also addressed by the medical evidence.  This issue has not been adjudicated by the RO and so is REFERRED for appropriate action.  

The issues of entitlement to service connection for a cervical spine disability, migraine headaches with memory loss, and residuals of a head injury ere addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 1996 Board decision denied the claims of entitlement to service connection for a cervical spine disability, migraine headaches, memory loss, and residuals of a head injury, and the decision was not appealed.
 
2. Evidence received since the March 1996 Board decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a cervical spine disability, migraine headaches with memory loss, and residuals of a head injury. 


CONCLUSIONS OF LAW

1. The March 1996 Board decision is final. 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1995); currently, 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for a cervical spine disability is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. Evidence submitted to reopen the claim of entitlement to service connection for migraine headaches with memory loss is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. Evidence submitted to reopen the claim of entitlement to service connection for residuals of a head injury is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims to reopen previously denied claims for service connection for a cervical spine disability, migraine headaches with memory loss, and residuals of a head injury.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

A March 1996 Board decision denied claims of entitlement to service connection for residuals of a head injury, memory loss, migraine headaches, and a cervical spine disability on the basis that the post-service clinical evidence did not establish current disabilities of residuals of a head injury, memory loss, migraine headaches, and the cervical spine, and the Veteran had not offered such evidence or evidence that he had had these disabilities since service.  The Veteran did not appeal this decision. 38 U.S.C.A. § 7104 (West 1988); 38 C.F.R. § 20.1100 (1995); currently, 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that his injuries were sustained when he was hit in the head by an APC hatch during service.  Since the March 1996 Board decision, the Veteran has offered medical evidence including a June 2013 note by Dr. Raju showing complaints of headaches and neck pains ever since the claimed injury and VA treatment notes that list migraine headaches, memory loss, and neck pain on his problem list.  In addition, the Veteran offered testimony that he had had symptoms of these disabilities since service.  This evidence is new in that it was not of record in March 1996, and it is material in that it addresses the unestablished facts of current disabilities for each claim and a relationship to service.  Thus, it raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for a cervical spine disability, migraine headaches with memory loss, and residuals of a head injury has been received, and the claims are granted.


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability, is reopened, and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for migraine headaches with memory loss, and, to that extent, the appeal is granted.
New and material evidence having been received, the claim for service connection for residuals of a head injury, and, to that extent, the appeal is granted.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO declined to reopen the Veteran's claims of entitlement to service connection for a cervical spine disability, migraine headaches with memory loss, and residuals of a head injury; thus, as the Board herein reopened the claims, the issues must be remanded for the RO to contemplate the claim on the merits de novo.

Further, the Board finds that additional development is necessary.  First, the Veteran testified that he has been in receipt of supplemental security income form the Social Security Administration (SSA) since 1996.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the appeal must be remanded so that records from SSA may be obtained.

In addition, it is apparent that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Tuskegee, Alabama.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, all VA treatment notes for the Veteran from the Tuskegee VAMC should be associated with the claims file. 

Finally, the Veteran has not been afforded a VA examination with regard to his claims.  The Veteran has offered evidence of an in-service event, current disabilities, and a possible relationship between them, which is sufficient to warrant VA examinations to assess the existence and etiology of the claimed disabilities.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Request all records related to the Veteran's application and award of SSA benefits from the SSA.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Associate with the claims file all treatment notes for the Veteran from the Tuskegee, Alabama VAMC and any associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

3.  Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of a cervical spine disability, migraine headaches with memory loss, and residuals of a head injury.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Provide diagnoses for all disabilities identified that are pertinent to the cervical spine, migraine headaches, memory loss, and residuals of a head injury.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability of the cervical spine began in service, was caused by service, or is otherwise related to service?

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability of migraine headaches with memory loss began in service, was caused by service, or is otherwise related to service?

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability of residuals of a head injury began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

 A complete rationale must be provided for any opinion offered.
 
3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


